Exhibit 10.6

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Agreement is entered into as of the 31st day of March, 2017 (the “Effective
Date”) by and between ImmunoGen, Inc., a Massachusetts corporation (the
“Company”), and David B. Johnston (the “Executive”).

WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;

WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

1. Definitions.

(a) Cause.  For purposes of this Agreement, “Cause” shall mean that the
Executive has (i) willfully committed an act or omission that materially harms
the Company; (ii) been grossly negligent in the performance of the Executive’s
duties to the Company; (iii) willfully failed or refused to follow the lawful
and proper directives of the Board; (iv) been convicted of, or pleaded guilty or
nolo contendere, to a felony; (v) committed an act involving moral turpitude
that is or is reasonably expected to be injurious to the Company or its
reputation; (vi) committed an act relating to the Executive’s employment or the
Company involving, in the good faith judgment of the Board, material fraud or
theft; (vii) breached any material provision of this Agreement or any
nondisclosure or non-competition agreement between the Executive and the
Company, as all of the foregoing may be amended prospectively from time to time;
or (viii) breached a material provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.

(b)Change in Control.  For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events:

 

(i)Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates (as defined in the
Company’s 2016 Employee, Director and Consultant Equity Incentive Plan) or by
any employee benefit plan of the Company) pursuant to a transaction or a series
of related transactions which the Board does not approve; or

 



Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

(ii)Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether
or not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the stockholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or

 

(iii)Change in Board Composition.  A change in the composition of the Board, as
a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of December 10, 2016, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

(c)Disability.  For purposes of this Agreement, “Disability” shall mean that the
Executive (i) is unable to engage in any substantial gainful activity because of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of at
least twelve (12) months, or (ii) is receiving income replacement benefits for a
period of at least three (3) months under a Company-sponsored disability plan
because of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of at least twelve (12) months.  Whether the Executive has a Disability will be
determined by a majority of the Board based on evidence provided by one or more
physicians selected by the Board and approved by the Executive, which approval
shall not be unreasonably withheld.  In any case, if a disability is determined
to trigger the payment of any “deferred compensation” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), disability shall
be determined in accordance with Section 409A of the Code.

(d)Good Reason.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following without the Executive’s consent:
(i) a change in the principal location at which the Executive performs his
duties for the Company to a new location that is at least a  forty (40) mile
longer commute for the Executive from the prior work location; (ii) a material
change in the Executive's authority, functions, duties or responsibilities as an
executive of the Company, which would cause his position with the Company to
become of less responsibility, importance or scope than his highest position
with the Company at any time from the date of this Agreement to immediately
prior to the Change in Control, provided,  however, that such material change is
not in connection with the termination of the Executive's employment by the
Company for Cause or death or Disability and further provided that it shall not
be considered a material change if the Company becomes a subsidiary of another
entity and the Executive continues to hold a position in the subsidiary that is
at least as high (in both title and scope of responsibilities) as the highest
position he held with the Company at any time from

2

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

the date of this Agreement to immediately prior to the Change in Control;
(iii) a material reduction in the Executive’s annual base salary; or (iv) a
material reduction in the Executive’s target annual bonus as compared to the
target annual bonus set for the previous fiscal year.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes by clear and convincing evidence that Good Reason
does not exist.

2. Term of Agreement.  The term of this Agreement (the "Term") shall commence on
the Effective Date and shall continue in effect for two (2) years; provided,
 however, that commencing on the second anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than nine (9) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term; and further provided,  however, that if a Change in Control
shall have occurred during the Term, the Term shall expire on the last day of
the twelfth (12th) month following the month in which such Change in Control
occurred.  Notice of termination or termination of this Agreement shall not
constitute Cause or Good Reason (both terms as defined above).

3. Termination; Notice; Severance Compensation.

(a) In the event that within a period of two (2) months before or twelve (12)
months following the consummation of a Change in Control (such period, the
“Change in Control Period”) the Company elects to terminate the Executive’s
employment other than for Cause (but not including termination due to the
Executive’s Disability), then the Company shall give the Executive no less than
sixty (60) days advance notice of such termination (the “Company’s Notice
Period”); provided that the Company may elect to require the Executive to cease
performing work for the Company so long as the Company continues the Executive’s
full salary and benefits during the Company’s Notice Period.

(b) In the event that during the Change in Control Period, the Executive elects
to terminate his employment for Good Reason, then the Executive shall give the
Company no less than thirty (30) days and no more than sixty (60) days advance
notice of such termination (the “Executive’s Notice Period”) by indicating the
specific termination provision in this Agreement relied upon and setting forth
in reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated (the
“Executive’s Termination Notice”); provided that the Company may elect to
require the Executive to cease performing work for the Company so long as the
Company continues the Executive’s full salary and benefits during the
Executive’s Notice Period.  In order to effect a termination for Good Reason
pursuant to this Agreement, the Executive must give the Executive’s Termination
Notice not later than ninety (90) days following the occurrence of the Good
Reason.  The Company shall have the opportunity to cure the Good Reason
condition within thirty (30) days following receipt of the Executive’s
Termination Notice, provided that if the Company has not notified the Executive
in writing of its intention to cure the Good Reason Condition within ten (10)
days following receipt of the Executive’s Termination Notice, the Company shall
be deemed to have irrevocably elected not to cure the Good Reason condition.  If
the Company elects not to cure the Good Reason condition, or has failed to cure
the Good

3

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

Reason condition within the applicable thirty (30)-day period, the Executive
must separate from service no later than nine (9) months following initial
occurrence of the Good Reason condition.  If, within ten (10) days following the
earlier of (i) the Company’s election not to cure the Good Reason condition, or
(ii) expiration of the thirty (30)-day cure period, either (A) the Company
notifies the Executive in writing that it disputes whether the Executive has
given the Executive’s Termination Notice in good faith and established Good
Reason to quit, or (B) the Executive notifies the Company in writing that the
Company has failed to cure the Good Reason condition, then the Executive’s
termination date (the “Termination Date”) shall be extended until the sooner of
(x) the resolution of the dispute by mutual agreement of the parties, or
(y) final order, decree or judgment of an arbitrator (which the parties agree is
not appealable), during which time (1) the Executive shall not be required to
perform work for the Company, and (2) the Company shall continue to pay the
Executive’s full salary in effect immediately prior to the Executive giving the
Executive’s Termination Notice (or, if higher, immediately prior to the change
in control), and continue the Executive as a participant in all compensation,
benefit and insurance plans in which the Executive was participating when the
Executive’s Termination Notice was given; provided that the amounts paid under
this Section are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

(c) In the event that during the Change in Control Period the Executive’s
employment with the Company is terminated by the Company other than for Cause
(but not including termination due to the Executive’s death or Disability), or
by the Executive for Good Reason, then, contingent upon the Executive’s
execution of a release of claims against the Company in substantially the form
attached hereto as Exhibit A (the “Release”) the Executive shall be entitled to,
in addition to any amounts due to the Executive for services rendered prior to
the termination date:

(i)  a lump sum payment from the Company in an amount equal to one and
one-half (1.5) times the sum of the Executive's Annual Salary and the
Executive’s target annual bonus for the fiscal year in which the termination
occurs (without giving effect to any event or circumstance constituting Good
Reason) at one hundred percent (100%) of such target annual bonus, which shall
be paid on the sixtieth (60th) day following the Executive’s Termination Date,
 provided that the Release is executed and effective by then or the Executive
shall forfeit the payment of such amount;

(ii)  all outstanding options, restricted stock and other similar rights held by
the Executive, which shall become one hundred percent (100%) vested on the
sixtieth (60th) day following the Executive’s Termination Date, provided that
the Release is executed and effective by then or the Executive shall forfeit the
vesting;

(iii)  provided Executive elects continuation of medical insurance coverage for
the Executive and/or the Executive’s family subject to and in accordance with
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company will
subsidize the Executive’s COBRA premium at the same percentage as it subsidized
health insurance premiums for the Executive immediately prior to the Executive’s
Termination Date (or, if more favorable to the Executive,  

4

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

immediately prior to the consummation of the Change in Control) (the “COBRA
Premium Subsidy”) for a period of up to eighteen (18) months from the
Executive’s Termination Date;  provided that the Company shall have no
obligation to provide the COBRA Premium Subsidy after the date the Executive
becomes eligible for medical coverage with another employer or becomes entitled
to Medicare, notice of which the Executive shall provide to the Company within
five (5) business days of the eligibility event.  If the Company determines that
the COBRA Premium Subsidy is taxable income to the Executive, the income will be
reported on Form W-2 as imputed income; and

(iv)  the Company shall pay the cost of providing the Executive with
outplacement services up to a maximum of $40,000, provided that (A) the
Executive begins to use such services within six (6) months following the
Executive’s Termination Date, and (B) such services are provided by an
outplacement services provider approved by the Company (which approval shall not
be unreasonably withheld, conditioned or delayed).  Such payment shall be made
by the Company directly to the service provider promptly following the
presentation to the Company of documentation of the enrollment by the Executive
with the provider of outplacement services and the service provider’s invoice
for such services.  In no event will the Executive be entitled to receive the
cash value of the outplacement services in lieu of the outplacement services.

For purposes of this Agreement, “Annual Salary” shall mean the Executive’s
annual base salary then in effect or, if higher, in effect at the time of the
Change in Control, excluding reimbursements and amounts attributable to stock
options and other non-cash compensation; and the “Severance Compensation” shall
mean the compensation set forth in (i), (ii), (iii), and (iv) above.

(d) If any of the benefits set forth in this Agreement are deferred compensation
as defined in Section 409A of the Code, any termination of employment triggering
payment of such benefits must constitute a “separation from service” under
Section 409A of the Code before, subject to subsection (e) below, a distribution
of such benefits can commence.  For purposes of clarification, this Section
shall not cause any forfeiture of benefits on the part of the Executive, but
shall only act as a delay until such time as a “separation from service” occurs.
In addition, the Company Notice Period and the Executive Notice Period shall be
interpreted and administered in accordance with Section 409A of the Code and the
“separation from service” rules thereunder.  In particular, if a waiver of the
Company Notice Period or the Executive Notice Period triggers a “separation from
service,” such waiver shall constitute a termination and any amounts due to the
Executive over the remaining portion of the applicable notice period shall be
deemed additional severance under Section 3(c)(ii) of this Agreement and paid
accordingly.  In addition, any applicable notice or release periods and dates of
payment shall be adjusted accordingly.

(e) Notwithstanding any other provision with respect to the timing of payments,
if, at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee” (within the meaning of Code Section 409A, and any successor
statute, regulation and guidance thereto) of the Company, then solely to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which the Executive may become entitled under this

5

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

Agreement which are subject to Code Section 409A (and not otherwise exempt from
its application) will be withheld until the first (1st) business day of the
seventh (7th) month following the termination of the Executive’s employment, at
which time the Executive shall be paid an aggregate amount equal to the
accumulated, but unpaid, payments otherwise due to the Executive under the terms
of this Agreement.

(f) Notwithstanding any other provision of this Agreement to the contrary, to
the extent any payment contemplated hereunder is subject to the Executive’s
execution of the Release, the Release must be executed no later than ninety (90)
days following the Termination Date.  If this 90-day period starts in one tax
year and ends in the next, then the payments may not commence until the later of
the end of the Release revocation period or the first day of that next tax year.

(g) If any payment or benefit the Executive would receive under this Agreement,
when combined with any other payment or benefit the Executive receives pursuant
to a Change in Control (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Code Section 280G, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be either (x) the full amount of such Payment or
(y) such less amount as would result in no portion of the Payment being subject
to the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employments taxes, income taxes, and the
Excise Tax results in the Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  The Company shall, in a manner
compliant with Code Section 409A, determine in good faith which payment(s) or
benefit(s) to reduce based on what provides the best economic result for the
Executive.  The Company shall provide the Executive with sufficient information
to support its determination and to allow the Executive to file and pay any
required taxes.

4. No Duplication of Compensation.  The Severance Compensation shall replace,
and be provided in lieu of, any severance or similar compensation, excepting
payment during the resolution of a dispute regarding Good Reason as provided in
Section 3(b), that may be provided to the Executive under any other agreement or
arrangement in relation to termination of employment; provided,  however, that
this prohibition against duplication shall not be construed to otherwise limit
the Executive’s rights to payments or benefits provided under any pension plan
(as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), deferred compensation, stock, stock option or similar plan
sponsored by the Company.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which may have been made by either party, including,
without limitation, the Change in Control Severance Agreement dated as of
December 30, 2013 between the Company and the Executive.

5. No Mitigation.  If the Executive's employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3 or Section 14.  Except as set
forth in Section 4, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer (with the exception of the COBRA
Premium Subsidy,

6

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

which shall terminate when the Executive becomes eligible for medical insurance
through another employer or the Executive becomes entitled to Medicare), by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

6. Confidentiality, Non-Competition, and Assignment of Inventions.  The
Company’s obligations under this Agreement are contingent upon the Executive’s
execution of the Company’s Proprietary Information, Inventions, and Competition
Agreement (the “Proprietary Information Agreement”).  The parties agree that the
obligations set forth in the Proprietary Information Agreement shall survive
termination of this Agreement and termination of the Executive’s employment,
regardless of the reason for such termination.

7. Enforceability.  If any provision of this Agreement shall be deemed invalid
or unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable.  No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.

8. Notices.  Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i)  by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of
receipt.  Notices to the Executive shall be sent to the last known address in
the Company's records or such other address as the Executive may specify in
writing.  Notices to the Company shall be sent to the Company's Chairman of the
Board (or if the Chairman of the Board is also the CEO, to the Company’s Lead
Director), or to such other Company representative as the Company may specify in
writing.

9. Claims for Benefits.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon.  The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive's claim has been denied.  In no
event shall the Board’s claims or appeals determination be given any deference
or weight in any subsequent legal proceeding.

Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, paid for by the Company,
in Boston, Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect; provided,  however, that the evidentiary
standards set forth in this Agreement shall apply; and further provided that the
parties agree that the binding arbitration protocol shall be structured such
that a decision will issue not later than ninety (90) days following notice in
the event of a dispute concerning Good Reason pursuant to Section
3(b).  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive’s
right to

7

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

be paid until the Termination Date during the pendency of any dispute or
controversy arising under of in connection with this Agreement.

10. Modifications and Amendments.  The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the Company and
the Executive.  The Company and the Executive agree that they will jointly
execute an amendment to modify this Agreement to the extent necessary to comply
with or be exempt from the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided that no such amendment shall
increase the total financial obligation of the Company under this Agreement.

11. Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

12. Binding Effect; Assignment.  The Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of the
Executive upon the Executive’s death and (b) any successor of the Company.  Any
such successor of the Company will be deemed substituted for the Company under
the terms of the Agreement for all purposes.  For this purpose, “successor”
means any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of the Executive to receive any form of compensation payable pursuant to the
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.

13. Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.

14. Attorneys’ Fees.  The Company shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement.  Such payments shall be made within five (5) business days after
delivery of the Executive's written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

15. Withholding.  The Company is authorized to withhold, or to cause to be
withheld, from any payment or benefit under the Agreement the full amount of any
applicable withholding taxes.



8

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

16. Tax Consequences.  The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.

17. Acknowledgment.  The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of the Agreement, and is knowingly and voluntarily entering into the
Agreement.

18. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19. Section 409A.  The parties hereto intend that the payments and benefits
provided by this Agreement shall be exempt to the maximum extent from the
requirements of Code Section 409A and related regulations and Treasury
pronouncements, and this Agreement shall be interpreted accordingly.  To the
extent subject to Code Section 409A, the Agreement shall be interpreted to
comply with such requirements.  Each separately identified payment or benefit
hereunder shall be deemed to be a separately determinable payment for purposes
of Code Section 409A, and each payment to be made in installments shall be
deemed a series of separate payments.  If any provision provided herein could
result in the imposition of an additional tax under the provisions of Code
Section 409A, the Executive and the Company agree that such provision will be
reformed to avoid imposition of any such additional tax in the manner that the
Executive and the Company mutually agree is appropriate to comply with or be
exempt from Code Section 409A.

20. Reimbursements.  To the extent there are any reimbursements of expenses
under this Agreement including, without limitation, under Section 14 hereof,
payments with respect to such reimbursements shall be made no later than on or
before the last day of the calendar year following the calendar year in which
the relevant expense is incurred.  The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year and any such reimbursements may not be
exchanged or liquidated for any other benefit or payment.

[Signature Page follows]





9

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Change in
Control Severance Agreement as of the day and year first above written.

COMPANY:

IMMUNOGEN, INC.

 

/s/ Mark J. Enyedy

Name: Mark J. Enyedy

Title: President and Chief Executive Officer

 

 

EXECUTIVE:

 

/s/ David B. Johnston

Name:  David B. Johnston



10

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GENERAL RELEASE

 

1.General Release.  In consideration of the payments and benefits to be made
under that certain Change in Control Severance Agreement, dated March 31, 2017
(the “Agreement”), David B. Johnston (the “Executive”), with the intention of
binding the Executive and the Executive's heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge ImmunoGen,
Inc. (the “Company”) and each of its subsidiaries and affiliates (collectively,
the “Company Affiliated Group”), their present and former officers, directors,
executives, agents, insurers, attorneys, employees, and employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors, and assigns of
each of the foregoing (collectively with the Company Affiliated Group, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys' fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including,
without limitation, any and all claims (i) arising out of or in any way
connected with the Executive's service to any member of the Company Affiliated
Group (or the predecessors thereof) in any capacity, or the termination of such
service in any such capacity, (ii) for severance or vacation benefits, unpaid
wages, rights in or for equity based awards, salary or incentive payments, (iii)
for breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort and (iv) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices), any and all claims based on the Employee Retirement
Income Security Act of 1974 (“ERISA”), any and all claims arising under the
civil rights laws of any federal, state or local jurisdiction, including,
without limitation, Title VII of the Civil Rights Act of 1964 (“Title VII”), the
Age Discrimination in Employment Act (“ADEA”), the Americans with Disabilities
Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act the Family and
Medical Leave Act, the Massachusetts Fair Employment Practices Act, the
Massachusetts Payment of Wages Law, An Act Relative to Domestic Violence, and
any and all claims under any whistleblower laws or whistleblower provisions of
other laws.

 

2.No Admissions.  The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

 

3.Application to all Forms of Relief.  This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney's fees and expenses.

 



11

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

4.Specific Waiver.  The Executive specifically acknowledges that his acceptance
of the terms of this General Release is, among other things, a specific waiver
of his rights, claims and causes of action under Title VII, ADEA, ADA, the
Massachusetts Fair Employment Practices Act and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or claim or cause of action which by law the Executive is not
permitted to waive.

 

The Executive expressly agrees and understands that the release of claims
contained herein is a General Release and that any references to specific claims
arising out of or in connection with the Executive’s employment or termination
are not intended to limit the release of claims.  The Executive expressly agrees
and understands that this General Release means that the Executive is releasing,
remising and discharging the Released Parties from and with respect to all
claims, whether known or unknown, asserted or unasserted, and whether or not the
claims arise out of or in connection with the Executive’s employment or
termination, or otherwise, to the extent permitted by law.

 

5.No Complaints or Other Claims.  The Executive acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.  This General
Release does not: (i) prohibit or restrict Executive from communicating,
providing relevant information to or otherwise cooperating with the U.S. Equal
Employment Opportunity Commission or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the  existence of this General
Release or its underlying facts, or (ii) require Executive to notify the Company
of such communications or inquiry.

 

6.Conditions of General Release.

 

(a)   Terms and Conditions.  From and after the date of termination of
employment, the Executive shall abide by all the terms and conditions of this
General Release and the terms and any conditions set forth in any employment or
confidentiality agreements signed by the Executive, which is incorporated herein
by reference.

 

(b)   Confidentiality.  The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company's expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive's employment by the Company that is not generally available public
knowledge (other than acts by the Executive in violation of this General
Release).  This confidentiality obligation is in addition to, and not in lieu
of, any other

12

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

contractual, statutory and common law confidentiality obligation of the
Executive to the Company.

 

(c)   Return of Company Material.  The Executive represents that he has returned
to the Company all Company Material (as defined below).  For purposes of this
Section 6(c), "Company Material" means any documents, files and other property
and information of any kind belonging or relating to (i) any member of the
Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Executive's compensation or
Executive benefits.

 

(d)   Cooperation.  Following the date of termination of employment, the
Executive shall reasonably cooperate with the Company upon reasonable request of
the Board of Directors and be reasonably available to the Company with respect
to matters arising out of the Executive's services to the Company Affiliated
Group.

 

(e)   Nondisparagement.  The Executive acknowledges and agrees that, following
execution of this General Release, he shall not make any statements that are
professionally or personally disparaging about or adverse to the interests of
any Company Released Party, including, but not limited to, any statements that
disparage in any way whatsoever the Company’s products, services, businesses,
finances, financial condition, capabilities or other characteristics.

 

(f)   Ownership of Inventions, Non-Disclosure, Non-Competition and
Non-Solicitation.  The Executive expressly acknowledges and agrees that the
Proprietary Information, Inventions, and Competition Agreement executed by him
is incorporated herein by reference, and shall survive the execution of this
General Release in full force and effect pursuant to its terms.

 

(g)   No Representation.  The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to him and (ii) in signing this General Release the Executive is not relying
upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

 

(h)   Injunctive Relief.  In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive

13

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the Executive acknowledging that damages would be inadequate
or insufficient.

 

7.Voluntariness.  The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over eighteen years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release of his own free will; that the Executive has read and understood
the General Release before signing it; and that the Executive is signing this
General Release in exchange for consideration that he believes is satisfactory
and adequate.

 

8.Legal Counsel.  The Executive acknowledges that he has been informed of the
right to consult with legal counsel and has been encouraged to do so.

 

9.Complete Agreement/Severability.  Other than the agreements and/or obligations
specifically referenced as surviving herein, this General Release constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this General Release.  All provisions and portions of
this General Release are severable.  If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

 

10.Acceptance.  The Executive acknowledges that he has been given a period of
twenty-one (21) days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply.  The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.

 

11.Revocability.  This General Release shall not become effective or enforceable
until seven (7) calendar days after the Executive signs it.  The Executive may
revoke his acceptance of this General Release at any time within that seven (7)
calendar day period by sending written notice to the Company.  Such notice must
be received by the Company within the seven (7) calendar day period in order to
be effective and, if so received, would void this General Release for all
purposes.

 

12.Governing Law.  Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Massachusetts without giving
effect to the conflicts of law principles thereof.

 

[Signature page follows]





14

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.

 

EXECUTIVE

 

 

_______________________________Date: __________________________

 

Name: David B. Johnston

 

 

15

Executive Severance Agreement rev2017 (18)

--------------------------------------------------------------------------------